Citation Nr: 0032292
Decision Date: 12/11/00	Archive Date: 02/02/01

DOCKET NO. 97-34 156               DATE  DEC 11, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for service connection for a right inguinal hernia, trauma to
the right spermatic cord, and injury to the groin.

ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1949 to July
1952.

This appeal is before the Board of Veterans' Appeals (Board) from
a December 1996 decision from the Houston, Texas, Department of
Veterans Affairs (VA) Regional Office (RO) that denied reopening
the claim of entitlement to service connection.

The May 2000 Board decision remanded the case to determine the
veteran's intended representative of record and to schedule a
regional office hearing. In May 2000, the veteran revoked
representation by The American Legion and chose to represent
himself. In June 2000, he canceled a scheduled June 2000 hearing.
This matter is now before the Board for appellate review.

FINDINGS OF FACT

1. The RO denied reopening the claim of entitlement to service
connection in May 1990 and notified the veteran of that decision by
letter; he did not appeal.

2. Evidence received since the May 1990 rating decision is
duplicative of previously considered evidence or not probative of
the issue of entitlement to service connection a right inguinal
hernia, trauma to the right spermatic cord, and injury to the
groin.

CONCLUSIONS OF LAW

1. The May 1990 decision that denied entitlement to service
connection for a right inguinal hernia, trauma to the right
spermatic cord, and injury to the groin is final. 38 C.F.R. 
20.200, 20.201, 20.302(a) (2000).

2. The evidence received since the May 1990 decision is not new and
material evidence; the claim of entitlement to service connection
is not reopened. 38 U.S.C.A. 5108, 7105(c) (West 1991); 38 C.F.R.
3.104(a), 3.156(a) (2000).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a right inguinal hernia, trauma of the right
spermatic cord, and an injury to the groin in service was first
denied by the RO in November 1972. The veteran filed a notice of
disagreement and was given a statement of the case with regard to
these issues. He did not file a timely appeal. Subsequently, he
attempted to reopen the claims, including an attempt in March 1990.
The RO considered the evidence in a May 1990 determination. The
evidence at the time of the May 1990 determination includes lay
statements, service department records, service medical records,
and post-service medical records that support the following
scenario. The veteran, who worked as an apprentice engine mechanic
in service, contends that he incurred a right groin disability in
service. He alleges that he was struck in the right suprapubic
region by a gas nozzle while fueling a plane at Barksdale Air Force
Base, Louisiana. This was followed by swelling. He alleges that
several weeks later, he was sent to engine mechanic's school at
Chanute Air Force Base, Illinois, where he was hospitalized and
given three weeks of therapy. Service medical records confirm that
he was on sick call from January 23, 1951 to April 5, 1951 and that
he became sick in the line of duty on March 2nd of some year. He
completed eight weeks of R-3350 engine specialist training in 1951
and about five months of foreign service. Since service, the
veteran contends that he has experienced recurrent episodes of
swelling and discomfort in the right inguinal region. The post-
service August 1972 and June 1974 VA diagnoses include an indirect
right inguinal hernia and trauma to the right spermatic cord.

The RO considered this evidence and denied reopening the claim of
entitlement to service connection in May 1990. The May 1990
decision became final because the RO notified the veteran of the
decision on May 18, 1990, and a notice of disagreement was not
filed within the prescribed period. See 38 U.S.C.A. 7105(c); 38
C.F.R. 20.1103. In July 1996, the veteran filed an application to
reopen the claim. A December 1996 decision denied reopening the
claim, and the veteran timely appealed.

3 -

New and material evidence has not been submitted to reopen the
claim. See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R.
3.156(a) (2000). The evidence since May 1990 includes additional
lay statements and post-service medical records, a representative's
February 1997 contact report, and a March 1992 Social Security
Administration decision, which duplicate previously considered
evidence or do not bear directly or substantially upon the issue of
entitlement to service connection.

Lay statements since May 1990 simply duplicate the veteran s pre-
May 1990 assertions, and the February 1997 contact report
duplicates the National Personnel Records Center's confirmation
that the veteran was hospitalized at Chanute Air Force Base for
unidentified reasons. The additional post-service medical records
show that the veteran underwent a right inguinal herniorrhaphy in
March 1990, that the veteran reported developing a hernia in 1951,
and that the March 1990 VA surgeon noted a 30-year history of an
easily reducible right inguinal hernia. The veteran told the Social
Security Administration that he had problems with stooping and
incontinence since the 1990 hernia repair. Although the diagnoses
and reports of symptoms since May 1990 confirm previously
considered evidence of a current right groin disability, the
remainder of the medical evidence added since May 1990 does not
bear directly or substantially upon the issue of entitlement to
service connection.

The claim is not reopened because the evidence received since May
1990 is duplicative of previously considered evidence or not
probative of the issue of entitlement to service connection for a
right inguinal hernia, trauma to the right spermatic cord, and
injury to the groin.

4 -

ORDER

New and material evidence not having been submitted, the claim is
not reopened, and entitlement to service connection remains denied.

V. L. Jordan 
Veterans Law Judge 
Board of Veterans' Appeals

5 -



